Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spillane et al. (US 5,385,036), henceforth known as Spillane
As seen at least in eh embodiment of figure 4, Spillane teaches the integral three-dimensional spacer textile including  first area comprising a first layer (F) having a continuous knit construction, a second layer (B), and a third layer (internal substructure layer formed of pile yarns 36,38) the third layer comprising a first monofilament (column 3, line 3) tie yarn (36), of a plurality of monofilament tie yarns that interconnects the first layer (F) and the second layer (B); and a second area comprising the second layer (B), wherein the plurality of monofilament tie yarns is absent from the second area (as for example at wales 4 and 5) . Regarding claim 2, the first layer (F), the second layer(B), and the third layer (internal substructure layer formed of pile yarns 36, 38) are interknitted in the first area.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spillane in view of Rock et al. (US 2015/0104604), henceforth known as Rock.
Spillane teaches the invention substantially as claimed as previously indicated above in the rejection to claim 1. Spillane does not teach the specific yarns being cationic dyeable polyethylene terephthalate (CD PET) also known as cationic dyeable polyester. Rock teaches that cationic dyeable polyester is well known in the production of spacer fabrics as noted for example at [0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the yarns of Spillane as cationic dyeable polyester as shown by Rock in order to allow the yarns to take up darker cationic dyes as noted by Rock at [0076] line 9. Regarding claims 4-8, Spillane  teaches the invention substantially as claimed as previously indicated. Also Spillane teaches different yarns (elastomeric, polyamide, polyester etc) and different yarn sizes. However the individual yarn having specific sizes and materials is not expressly set forth. It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different yarns including elastomeric and polyamide in order to optimize the strength, conformity and stretch of the fabric for its intended end use. Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different yarn sizes including 20 to 24 denier and about 15 denier in order to provide the thickness, stiffness and insulation characteristics necessary for the fabrics intended end use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spillane in view of
Shirasaki et al. (US 6,758,068) in view of Shirasaki (US 6,758,068).  
	Spillane teaches the invention substantially as claimed as indicated above in the rejection to claim 1. Spillane does not teach the first layer is absent at the second area.  Shirasaki teaches a three layer fabric (T, B, K) with first layer (T) partially absent as seen at least in figure 2b. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first layer partially absent for the purpose of providing a net structure on the first layer in order to enhance breathability. 

Claims 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spillane in view of Suehiro et al. (US 2006/015894), henceforth known as Suehiro.
As noted in the rejection to claim 1, Spillane teaches the method first layer (F) having a continuous knit construction, a second layer (B), and a third layer (internal substructure layer formed of pile yarns 36,38), the third layer comprising a first monofilament (column 3, line 3) tie yarn (36) of a plurality of monofilament tie yarns that interconnects the first layer (F) and the second layer (B), the plurality of monofilament tie yarns is absent from the one or more second areas (as for example at wales 4 and 5). Spillane does not teach a step of applying an alkaline fiber-decomposing agent to one or more second areas of the spacer textile. Suehiro teaches that application of alkaline fiber decomposing agents ([0005]) to knitted fabrics ([0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the knitted fabric of Spillane with a processing step of applying an alkaline fiber-decomposing agent to one or more second areas of the spacer textile as shown by Suehiro for the purpose of forming a three dimensional pattern on the fabric as indicated by Suehiro in the abstract. Regarding claim 11, the first layer is absent from the one or more second areas.  Regarding claim 12, the alkaline fiber-decomposing agent is applied by one or more of digital printing, ink-jet printing, screen printing, and roller printing ([0018]).  Regarding claim 13, the second layer (B) comprises a continuous knit construction.  
Regarding claim 14, the first layer, the second layer, and the third layer are interknitted in a first area of the spacer textile.  

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spillane in view of Suehiro and further in view of Rock.
Regarding claim 15 and 17, Spillane teaches the invention substantially as claimed as previously indicated above in the rejection to claim 1. Spillane does not teach the specific yarns being cationic dyeable polyethylene terephthalate (CD PET) also known as cationic dyeable polyester. Rock teaches that cationic dyeable polyester is well known in the production of spacer fabrics as noted for example at [0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the yarns of Spillane as cationic dyeable polyester as shown by Rock in order to allow the yarns to take up darker cationic dyes as noted by Rock at [0076] line 9. Regarding claims 16 and 18-20, Spillane  teaches the invention substantially as claimed as previously indicated. Also Spillane teaches different yarns (elastomeric, polyamide, polyester etc) and different yarn sizes. However the individual yarn having specific sizes and materials is not expressly set forth. It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different yarns including elastomeric and polyamide in order to optimize the strength, conformity and stretch of the fabric for its intended end use. Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different yarn sizes including 20 to 24 denier and about 15 denier in order to provide the thickness, stiffness and insulation characteristics necessary for the fabrics intended end use.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw